           Case 2:21-cv-00938-RFB-VCF Document 18 Filed 09/13/21 Page 1 of 2




 1   George Haines, Esq.
     Nevada Bar No. 9411
 2   FREEDOM LAW FIRM
     8985 S. Eastern Ave., Suite 350
 3
     Las Vegas, NV 89123
 4   Telephone: (702) 880-5554
     Facsimile: (702) 385-551
 5   ghaines@freedomlegalteam.com
     Attorneys for Plaintiffs Brett Padalecki
 6
                                    UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8

 9   BRETT PADALECKI, individually, on behalf            CASE NO. 2:21-cv-0938-RFB-VCF
     of himself and other similarly situated
10
                             Plaintiff,                  THIRD STIPULATION TO EXTEND
11                                                       TIME TO RESPOND AND REPLY TO
     vs.                                                 MOTION TO DISMISS
12

13   NATIONSTAR MORTGAGE LLC d/b/a MR.                   (THIRD REQUEST)
     COOPER,
14                 Defendant.
15

16            Defendant Nationstar Mortgage LLC d/b/a Mr. Cooper and Plaintiff Brett Padalecki

17   (collectively referred to as the "Parties") hereby submit the following Stipulation:

18            On May 14, 2021, Plaintiff filed his Complaint [ECF No. 1]. On July 30, 2021, Defendant

19   filed a Motion to Dismiss Plaintiff's Complaint [ECF No. 11]. The deadline for Plaintiff to respond

20   to the Motion to Dismiss was originally August 13, 2021. LR 7-2(b). The deadline for Defendant to

21   reply to in support of the Motion to Dismiss was seven days after service of Plaintiff's response. Id.

22   On August 16, 2021, this Court granted the Parties’ first stipulation, extending the deadline to August

23   27, 2021 for Plaintiff to either respond to the Motion to Dismiss or file an amended complaint.

24   Defendant’s reply was extended to September 10, 2021.

25            On August 30, 2021, this Court granted the Parties’ second stipulation, extending the deadline

26   to September 10, 2021 for Plaintiff to either respond to the Motion to Dismiss or file an amended

27   complaint. Defendant’s reply is now due September 24, 2021. [ECF No. 16].

28
        Case 2:21-cv-00938-RFB-VCF Document 18 Filed 09/13/21 Page 2 of 2




 1          The Parties still desire additional time to complete to their forthcoming briefs given the number

 2   of issues set forth in the Motion to Dismiss. Additionally, as referenced in the pending motion to

 3   dismiss, several related putative class action cases are pending throughout the country. Counsel are

 4   still actively working with counsel in the various jurisdictions to coordinate possible consolidation of

 5   the matters. Given the number of cases filed in the other various jurisdictions, it has taken more time

 6   than anticipated to conduct these discussions.

 7          THEREFORE, the Parties hereby stipulate and agree to extend the deadline to October 10,

 8   2021 for Plaintiff to either respond to the Motion to Dismiss or file an amended complaint. The Parties

 9   further stipulate and agree to extend the deadline for Defendant to reply in support of the Motion to

10   Dismiss to October 25, 2021.

11          This is the third stipulation for extension of time to respond to and to reply in support of the

12   Motion to Dismiss Plaintiff's Complaint. The extension is requested in good faith and is not for

13   purposes of delay or prejudice to any party.

14
       Dated this 10th day of September, 2021.              Dated this 10th day of September, 2021.
15

16     AKERMAN LLP                                          FREEDOM LAW FIRM

17     /s/ Melanie D. Morgan                                /s/George Haines
       Melanie Morgan, Esq.                                 George Haines, Esq.
18     Nevada Bar No. 8215                                  Nevada Bar No. 9411
       Scott R. Lachman, Esq.                               8985 South Eastern Avenue, Suite 350
19     Nevada Bar No. 12016                                 Las Vegas, Nevada 89123
       1635 Village Center Circle, Suite 200                Attorneys for Plaintiff
20     Las Vegas, Nevada 89134
21     Attorneys for Defendant Nationstar Mortgage
       d/b/a Mr. Cooper
22

23
                                                    IT IS SO ORDERED
24

25                                                       __________________
                                                    UNITED STATES MAGISTRATE JUDGE
26

27
                                                    DATE September 13, 2021.
28
